  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                              )
                                             )
                      Plaintiff,             )
                                             )       CIVIL ACTION
vs.                                          )
                                             )       FILE No.
STADIUM PLAZA, LTD.,                         )
                                             )
                      Defendant.             )

                                         COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, STADIUM PLAZA, LTD., pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

STADIUM PLAZA, LTD., failure to remove physical barriers to access and violations of Title

III of the ADA.

                                           PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                 1
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 2 of 12 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.     Defendant, STADIUM PLAZA, LTD. (hereinafter “STADIUM PLAZA, LTD.”)

is a Texas limited company that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, STADIUM PLAZA, LTD., may be properly served with process via

its registered agent for service, to wit: c/o Gloria Eng, Registered Agent, 7005 Chase Oaks

Blvd., #200, Plano, TX 75025.

                                  FACTUAL ALLEGATIONS

        9.     On or about July 12, 2020, Plaintiff was a customer at “Subway,” a business

located at 700 W. Spring Creek Pkway., Plano, TX 75023, referenced herein as “Subway”. See

Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.    Defendant, STADIUM PLAZA, LTD., is the owner or co-owner of the real

property and improvements that Subway is situated upon and that is the subject of this action,



                                                 2
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 3 of 12 PageID #: 3




referenced herein as the “Property.”

       11.     Defendant, STADIUM PLAZA, LTD., as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, STADIUM PLAZA, LTD., and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and he tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to the restaurant located at 700 W. Spring Creek Pkway., Plano,

TX 75023, Collin County Property Appraiser’s property identification number 1820925 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA violations

that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 14 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to



                                                  3
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 4 of 12 PageID #: 4




the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an


                                                  4
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 5 of 12 PageID #: 5




               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).


                                                5
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 6 of 12 PageID #: 6




       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, STADIUM PLAZA, LTD., has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, STADIUM PLAZA, LTD., will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, R STADIUM PLAZA, LTD., is



                                                6
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 7 of 12 PageID #: 7




compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     The total number of accessible parking spaces is inadequate and is in violation of

                Section 208.2 of the 2010 ADAAG standards. There are a total of 158 parking

                spaces at the Property, requiring six accessible parking spaces, but there are only

                three accessible parking spaces.       This violation would make it difficult for

                Plaintiff to locate an accessible parking space.

        (ii)    Near Unit 100, the accessible parking spaces and associated access aisle have a

                slope of 1:48 in violation of Section 502.4 of the 2010 ADAAG standards and are

                not level. This violation would make it dangerous and difficult for Plaintiff to exit

                and enter their vehicle while parked at the Property.

        (iii)   Near Unit 100, the access aisle to the accessible parking space is not level due to

                the presence of an accessible ramp in the access aisle in violation of Section 502.4

                of the 2010 ADAAG standards. This violation would make it dangerous and

                difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

        (iv)    Near Unit 100, the accessible curb ramp is improperly protruding into the access

                aisle of the accessible parking space in violation of Section 406.5 of the 2010



                                                   7
Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 8 of 12 PageID #: 8




             ADAAG Standards. This violation would make it difficult and dangerous for

             Plaintiff to exit/enter their vehicle.

    (v)      Near Unit 100, the Property has an accessible ramp leading from the accessible

             parking space to the accessible entrances with a slope exceeding 1:12 in violation

             of Section 405.2 of the 2010 ADAAG standards. This violation would make it

             dangerous and difficult for Plaintiff to access the units of the Property.

    (vi)     Near Unit 100, the accessible ramp side flares have a slope in excess of 1:10 in

             violation of Section 406.3 of the 2010 ADAAG standards. This violation would

             make it dangerous and difficult for Plaintiff to access the units of the Property.

    (vii)    Near Unit 100, one of the accessible parking spaces is missing a proper

             identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

             This violation would make it difficult for Plaintiff to locate an accessible parking

             space.

    (viii)   Near Unit 114, the access aisle to the accessible parking space is not level due to

             the presence of an accessible ramp in the access aisle in violation of Section 502.4

             of the 2010 ADAAG standards. This violation would make it dangerous and

             difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

    (ix)     Near Unit 114, the accessible curb ramp is improperly protruding into the access

             aisle of the accessible parking space in violation of Section 406.5 of the 2010

             ADAAG Standards. This violation would make it difficult and dangerous for

             Plaintiff to exit/enter their vehicle.




                                                 8
  Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 9 of 12 PageID #: 9




       (x)      Near Unit 114, the accessible ramp side flares have a slope in excess of 1:10 in

                violation of Section 406.3 of the 2010 ADAAG standards. This violation would

                make it dangerous and difficult for Plaintiff to access the units of the Property.

       (xi)     Near Unit 114, one of the accessible parking spaces is missing a proper

                identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

                This violation would make it difficult for Plaintiff to locate an accessible parking

                space.

       (xii)    The Property lacks an accessible route from the sidewalk to the accessible

                entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to access the units of the Property.

       (xiii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       31.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of



                                                  9
 Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 10 of 12 PageID #: 10




the modifications are relatively low.

        36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

STADIUM PLAZA, LTD., has the financial resources to make the necessary modifications since

the Property is valued at $2,568,227.00 according to the Property Appraiser website.

        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

STADIUM PLAZA, LTD., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

        41.      Plaintiff’s requested relief serves the public interest.

        42.      The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, STADIUM PLAZA, LTD..

        43.      Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, STADIUM PLAZA, LTD., pursuant to 42 U.S.C. §§ 12188 and



                                                   10
Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 11 of 12 PageID #: 11




12205.

         44.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, STADIUM

PLAZA, LTD., to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, STADIUM PLAZA, LTD., in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, STADIUM

               PLAZA, LTD., from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, STADIUM PLAZA, LTD., to

               (i) remove the physical barriers to access and (ii) alter the subject Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                               11
Case 4:20-cv-00622-ALM Document 1 Filed 08/13/20 Page 12 of 12 PageID #: 12




     (e)   That the Court grant such further relief as deemed just and equitable in light of the

           circumstances.

                                         Dated: August 13, 2020.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         Attorney-in-Charge of Plaintiff
                                         The Schapiro Law Group, P.L.
                                         7301-A W. Palmetto Park Rd., #100A
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         ATTORNEYS FOR PLAINTIFF
                                         ANTHONY CAIRNS




                                            12
